DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed December 23, 2020.
Claims 1, 3-4, 14-15, and 18 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
The previous claim objection has been withdrawn in response to the submitted amendments.
The previous rejections under 35 USC 112 have been withdrawn in response to the submitted amendments.
Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s arguments filed December 23, 2020 have been fully considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman et al. (U.S. P.G. Pub. 2015/0120602 A1), hereinafter Huffman, in view of Torres et al. (U.S. P.G. Pub. 2015/0186840 A1), hereinafter Torres, in view of Lyman et al. (U.S. P.G. Pub. 2015/0310381 A1), hereinafter Lyman.

Claim 1. 
Huffman discloses a system, comprising: 
one or more processors (Huffman [0127] processor);
one or more storage devices comprising processor executable instructions that, responsive to execution by the one or more processors (Huffman [0166] program code and database), cause the system to perform operations comprising: 
providing, over a communication network, by a server device, user interfaces to user devices, wherein the user interfaces comprise fields associated with user generated residential locations representing locations of smart locker devices and availability of the smart locker 
Regarding the above limitation, Huffman does not disclose wherein the delivery locations are user generated residential locations, but Torres does (Torres [0048] a property installs a locker station; [0080] one or more locker stations may be located at different or the same property; [0084] landlord/owner purchases locker stations; [0114] single or multiple family resident neighborhoods). 
One of ordinary skill in the art would have recognized that applying the known technique of allowing a user to purchase and register a postal delivery box of Torres to Huffman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Torres to the teaching of Huffman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user purchased and registered delivery boxes. Further, applying user purchased and registered postal boxes to Huffman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient location selection by allowing customers to determine where there is demand for a delivery location.
Huffman does not disclose the following limitation, but Torres does:
indicating, over the communication network, by the user devices corresponding to owners of the smart locker devices, that the smart locker devices located at the user generated residential locations are available or unavailable as a destination hub for other user devices 
One of ordinary skill in the art would have incorporated the teachings of Torres in the system of Huffman for the same reasons discussed above.
Huffman, as modified by Torres, teaches the following limitations:
generating, over the communication network, by the server device a user generated network of residential package service facilities based on indications that the user generated residential locations are available as the destination hub for other user devices corresponding to the user or the authorized users acting on behalf of the users other than the owners of the smart locker devices to perform the smart locker operations, store packages within the compartment, store packages within the compartment for pickup or retrieve packages from the compartment (Huffman [0164] network of locations; [0169], [0171] poll availability of nearby storage units);
receiving, over the communications network and from the server device, by a courier computing device the user generated residential locations (Huffman [0067], [0086] courier receives the second location);
triggering a selection, over the communications network, by the courier computing device, of a first user generated residential location of the user generated residential locations as a target destination based at least partially on a proximity of the first user generated residential location to a location of the courier computing device, an availability of a subset of compartments of the set of compartments, a presence of target technical capabilities of a smart locker device located at the first user generated residential location, operability of the smart locker device within a target time range, and verification, by the server device, of an acceptance of the selection by a user device authorized to control the smart locker device (Huffman [0062] recipient may opt out; [0069] real-time inventory; [0071], [0083] select location based on distance; [0073]-[0075] select a unit along the courier route; [0085] predetermined object data; [0093] request include temperature and humidity requirements; [0096] current location of courier device; [0112], [0116] courier is given the option of switching the reservations);
verifying, over the communications network, by the server device, the acceptance of the selection of the target destination by the user device and an identity of the user device and the smart locker device (Huffman [0055] unique identifier of the courier device; [0062] recipient may opt out);
Regarding the following limitation:
receiving, over the communications network from the server device, by the courier computing device an electronic keypad access code to permit access to a secure facility of the smart locker device; 
Huffman discloses requiring additional PIN identification in addition to a courier ID and locating a storage compartment within a secure cabinet or room (Huffman [0064] require courier ID and a further PIN; [0088] may be a secure cabinet or room). However, Huffman does not disclose wherein the further pin is a keypad access code, but Lyman does (Lyman [0038] verify the identity of the delivery person and transmit a temporary keypad access code configured to open the garage door via a keypad outside the garage door). One of ordinary skill in the art would have included the keypad access of Lyman in the system of Huffman in order to prevent unauthorized delivery agents from accessing the delivery locker. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the keypad access as taught by Lyman in the system of Huffman, since the claimed invention is merely a combination of old elements in the art of unattended package deliveries, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Huffman’s system with the improved functionality to reduce the risk posed by unauthorized delivery agents.
Huffman, as modified by Torres, teaches the following limitations:
receiving, over the communications network from the courier computing device, by the server device an unlocking request to unlock a first compartment door of a first compartment of the smart locker device (Huffman [0091] scan the unique identifier to unlatch the reserved compartment);
unlocking, by the smart locker device, the first compartment door of the first compartment based on the unlocking request and a verification of the courier computing device unlocking permission status based on a set of permission criteria (Huffman [0091] scan the 
receiving, over the communication network from the smart locker device, by the server device, door sensor data representing an occurrence of the first compartment door closing based on a sensor device coupled to the first compartment door, first weight data representing a decrease of weight applied to a shelf of the first compartment coupled to a weight sensor as compared to a previous weight within a determined time interval prior to the first compartment door closing, or second weight data representing an increase of weight applied to the shelf of the first compartment coupled to the weight sensor as compared to a previous weight within a determined time interval prior to the first compartment door closing, wherein the decrease of weight represents a removal of a package from the first compartment, and wherein the increase in weight represents an insertion of the package into the first compartment (Huffman [0091], [0102] update inventory data after a door is locked; [0132], [0156] mass sensors used to confirm an object has been stored or removed); and
triggering, by the smart locker device, a locking of the first compartment door based on the door sensor data, first weight data, or the second weight data (Huffman [0088] storage unit may be controlled by an embedded computer system; [0091], [0102] lock the compartment). 

Claim 3. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 3 as shown above in claim 1.

Claim 4. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 1, as shown above. Additionally, Huffman discloses:
wherein the target technical capabilities comprise a machine vision recordation capability (Huffman [0063], [0102], [0155] camera captures proof-of-delivery).

Claim 5. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 1, as shown above. Additionally, Huffman discloses:
triggering receipt, by the server device, of a chain of custody event between the user device, the server device, and the smart locker device based on occurrence of an unlock event and locking event by the smart locker device within a target time range, wherein the chain of custody event comprises at least an identifier corresponding to the user device, the server device and the smart locker device (Huffman [0063] proof of delivery; [0069] tracking unique identifiers associated with reservations and objects; [0106] tracking; [0110] capture phot of user entering a unique ID).

Claim 6. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 1, as shown above. Regarding the following limitation: 
wherein the secure facility is a garage room connected to a residential home, and wherein the keypad access code is electronically coupled to a door of the garage.
Huffman discloses requiring additional PIN identification in addition to a courier ID and locating a storage compartment within a secure cabinet or room (Huffman [0064] require courier ID and a further PIN; [0088] may be a secure cabinet or room). However, Huffman does not disclose where the 

Claim 8. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 1, as shown above. Additionally, Huffman discloses: 
receiving, over the communication network, by the courier device, a restricted access code configured to unlock a second compartment of the set of compartments configured to store a controlled substance, wherein unlocking criteria of the second compartment requires enhanced access requirements (Huffman [0059] verify the recipient; [0060] enhanced security aspect of authentic access; [0085] object characteristics such as controlled items such as pharmaceuticals, dangerous items, high value items, or environmental requirements).

Claim 9. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 1, as shown above. Additionally, Huffman discloses:
notifying, over the communication network, by the server device, another user device of a package within the smart locker device at the first user generated residential location, wherein the another user device corresponds to a package recipient (Huffman [0057], [0091] electronic notification is sent to the recipient).

Claim 10. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 1, as shown above. Additionally, Huffman discloses: 
controlling, over the communication network, by the smart locker device a temperature level within the first compartment based on continuous measurements of the temperature level within the first compartment as compared to a required temperature of a package scheduled for storage within the first compartment (Huffman [0085], [0093], [0138], [0143] monitor the temperature and humidity of the compartment and compare it to an assigned temperature required for the stored object as determined in the reservation request).

Claim 12. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 12 as shown above in claim 5.

Claim 16. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 3, as shown above. Additionally, Huffman discloses: 
initiating, by a consumer device, a request to the courier device to deliver a package to a target smart locker device of the smart locker devices, wherein the target smart locker device is located at a target user generated residential location of the user generated locations (Huffman [0069], [0072] recipient preferences for a second location for the request).

Claim 17. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 3, as shown above. Additionally, Huffman discloses:
initiating, by a consumer device, a request to the courier device to retrieve a package from a target smart locker device of the smart locker devices, wherein the target smart locker device is located at a target user generated residential location of the user generated locations (Huffman [0062] courier pickup for redelivery after recipient request; [0105] shipment request).

Claim 18. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 3, as shown above. However, Huffman does not disclose the following limitation, but Torres does: 
requiring a verification of the user generated location by the user device and the courier device (Torres [0049], [0057], [0085] property owner registers locker station with a web service and couriers may request access codes; [0050], [0086] residents may register to use the locker station; [0084] owners, residents, and couriers are registered).
One of ordinary skill in the art would have incorporated the teachings of Torres in the system of Huffman for the same reasons discussed above in claim 1.

Claim 19. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 3, as shown above. Additionally, Huffman discloses: 
notifying, over the communications network, the user device that a package request for storage within the smart locker device corresponds to a parcel comprising a controlled substance associated with storage requirements and restrictive access requirements, wherein the smart locker device comprises a set of secure storage compartments configured to store the parcel (Huffman [0057], [0091] notify recipient; [0059] verify the recipient; [0060] enhanced security aspect of authentic access; [0085] object characteristics such as controlled items such as pharmaceuticals, dangerous items, high value items, or environmental requirements).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of Lyman.

Claim 2. 
Huffman discloses a system, comprising: 
one or more processors (Huffman [0127] processor); 
one or more storage devices comprising processor executable instructions that, responsive to execution by the one or more processors (Huffman [0166] program code and database), cause the system to perform operations comprising:
receiving request data, by a set of server devices, from a set of courier devices, wherein the request data represents requests to drop a package or a request to pickup a package (Huffman [0053], [0065] courier sends a request for a reservation; [0093] request data);
identifying, by the server device, a set of location data representing locations near the set of courier devices for drop off or pickup of the package, wherein the set of location data represents user generated locations of smart locker devices housed in user owned secure facilities (Huffman [0071], [0083] select location based on distance; [0073]-[0075] select a unit along the courier route; [0085] predetermined object data; [0093] request include temperature and humidity requirements; [0096] current location of courier device); 
receiving, by the server device, selected first location data for drop off or pickup of the package  (Huffman [0067], [0086] courier receives the second location);
verifying, by the server device, that the selected first location data corresponds to an acceptance by a user device associated with the smart locker device and a selection by a courier device of the set of courier devices (Huffman [0055] unique identifier of the courier device; [0062] recipient may opt out; [0071], [0083] select location based on distance; [0073]-[0075] 
Regarding the following limitation:
transmitting, by the server device, electronic keypad access code data to permit access to a user owned secure facility corresponding to the smart locker device; and 
Huffman discloses requiring additional PIN identification in addition to a courier ID and locating a storage compartment within a secure cabinet or room (Huffman [0064] require courier ID and a further PIN; [0088] may be a secure cabinet or room). However, Huffman does not disclose wherein the further pin is a keypad access code, but Lyman does (Lyman [0038] verify the identity of the delivery person and transmit a temporary keypad access code configured to open the garage door via a keypad outside the garage door). One of ordinary skill in the art would have included the keypad access of Lyman in the system of Huffman in order to prevent unauthorized delivery agents from accessing the delivery locker. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the keypad access as taught by Lyman in the system of Huffman, since the claimed invention is merely a combination of old elements in the art of unattended package deliveries, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Huffman’s system with the improved functionality to reduce the risk posed by unauthorized delivery agents.
Huffman discloses:
transmitting, by the server device, an unlock request to the smart locker device based on verification of the courier computing device unlocking permission status based on a set of permission criteria (Huffman [0091] scan the unique identifier to unlatch the reserved compartment; [0099], [0102] unlock and open a compartment if there is a reservation).

Claims 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of Torres and Lyman further in view of Farris et al. (U.S. P.G. Pub. 2016/0033966 A1), hereinafter Farris.

Claim 7. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 1, as shown above. Huffman does not disclose the following limitation, but Farris does:  
receiving, over the communication network, by a drone device communicatively coupled to the smart locker device, a request to retrieve a parcel from the courier device based on the selection (Farris [0074], [0121] drone may open and close obstructions such as gates or garage doors to reach the secure box 202).
One of ordinary skill in the art would have included the drone delivery of Farris in the system of Huffman in order to reduce the risk of a delivery agent engaging in unauthorized activity. It would have been obvious to one of ordinary skill in the art before the effective filing date to include drone delivery as taught by Farris in the system of Huffman, since the claimed invention is merely a combination of old elements in the art of unattended package deliveries, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the 

Claim 13. 
Huffman in view of Torres, Lyman, and Farris teaches all of the elements of claim 13 as shown above in claim 7.

Claim 14. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 3, as shown above. Regarding the following limitation:
wherein a door of the garage is configured to open via an application communicatively coupled to a garage.
Huffman discloses requiring additional PIN identification in addition to a courier ID and locating a storage compartment within a secure cabinet or room (Huffman [0064] require courier ID and a further PIN; [0088] may be a secure cabinet or room). However, Huffman does not disclose a separate authentication for the secure cabinet or room, but Farris does (Farris [0074], [0121] drone may open and close obstructions such as gates or garage doors to reach the secure box 202). One of ordinary skill in the art would have included the separate access requirements of Farris in the system of Huffman in order to provide unauthorized delivery agents from accessing the delivery locker. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the separate access requirements as taught by Farris in the system of Huffman, since the claimed invention is merely a combination of old elements in the art of unattended package deliveries, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one .

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of Torres and Lyman further in view of Sarvestani (U.S. P.G. Pub. 2016/0066732 A1), hereinafter Sarvestani.

Claim 11. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 1, as shown above. Huffman does not disclose the following limitation, but Sarvestani does:
automatically expanding nested walls of the first compartment based on a package size corresponding to the courier computing device (Sarvestani [0053], [0063], [0066], [0069] retractable shelves allow for compartment sizes to change based on the size of the package).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the retractable compartment dividers of Sarvestani for the compartment dividers of Huffman. Both are shown in the art of delivery lockers as a way to divide the total storage space in to compartments that accommodate multiple deliveries. Thus, the simple substitution of one known element in the art of unattended package delivery locations for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Huffman’s system .

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of Torres and Lyman further in view of Wiechers (U.S. P.G. Pub. 2017/0010592 A1), hereinafter Wiechers.

Claim 15.
Huffman in view of Torres and Lyman teaches all of the elements of claim 3, as shown above. Regarding the following limitation: 
providing by the user device limitations on availability to the smart locker device based on restrictions on opening the door of a garage at defined times.
Huffman discloses a predefined period of time for pickup before charges or return (Huffman [0104]). However, Huffman does not disclose wherein the user determines the predefined period of time the package is available before return, but Wiechers does (Wiechers [0141]-[0143] garage; [0147] neighbor has access to the parcel box specifically for the holiday period). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user defined period of Wiechers for the predefined period of Huffman. Both periods are known in the art of unattended package delivery for managing the allowable time period for the user pickup of a package. Thus, the simple substitution of one known element in the art of unattended deliveries for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of Torres and Lyman further in view of Irwin et al. (U.S. P.G. Pub. 2015/0371187 A1), hereinafter Irwin.

Claim 20. 
Huffman in view of Torres and Lyman teaches all of the elements of claim 19, as shown above. Regarding the following limitation:
wherein the smart locker device is configured to automatically execute an unlocking mechanism of the secure storage compartments of the smart locker device based on satisfaction of enhanced first compartment access requirements comprising receiving, by the smart locker device, authorization data of a user requesting access to the first compartment in accordance with a security mechanism, wherein the authorization data represents an access code comprising at least one of a driver license number or social security number of an authorized user.
Huffman discloses storing controlled substances such as pharmaceuticals, dangerous items, and high value items (Huffman [0085]). However, Huffman does not disclose requiring an additional authorization data in the form of a driver license number or social security number, but Irwin does (Irwin [0109] require a driver’s license for age-restricted items). One of ordinary skill in the art would have been motivated to include the driver license number or social security number requirement for a delivery of a controlled substance in order to reliably determine the age of the recipient which allows for legal compliance with the control of the controlled substance. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a driver’s license as taught by Irwin in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628